Continuation of 3. AMENDMENTS:
	This proposed amendment will not be entered because it raises a new issue that would require further consideration and/or search.
	In particular, the proposed claims 25 and 32 have been amended, inter alia, such that “the received ultrasonic waves comprise attenuated ultrasonic waves transmitted by the remote ultrasonic transmitter and reflected ultrasonic waves transmitted by the local ultrasonic transmitter” and “determine whether a space is occupied from the received signals based on at least one of: (i) a change in amplitude between the attenuated ultrasonic waves and the characterized amplitude; and (ii) a change in frequency between the reflected ultrasonic waves and the characterized ultrasonic frequency,” which are newly suggested in these amended claims.
Furthermore, the claims 1, 22, 25, 32, and 33 in the amendment do not comply with 37 CFR § 1.173(b)(2) because (1) there is no change (i) in the phrase “determine occupancy ... at least one of ... [and] and ...” recited in the amended claim 1, lines 21-24, and (ii) in the phrase “(i) detect occupancy ... at least one of: ... [and] and ...” recited in the amended claim 22, lines 20-27, vis-à-vis the original patent (See MPEP 1453, V.E. Amendment of Original Patent Claims More Than Once), (2) the deleted subject matters are enclosed by square brackets and underlined in the amended new claims 25 and 32, and (3) the canceled new claim 33 recites limitations, which are enclosed by square brackets and underlined (See MPEP 1453, V.D. Amendment of New Claims).
	Therefore, this proposed amendment raises a new issue and is not in compliance with 37 CFR § 1.173(b)1, and it will not be entered.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992

Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
    

    
        1 37 CFR § 1.121(i): Amendments in reissue applications. Any amendment to the description and claims in reissue applications must be made in accordance with 37 CFR § 1.173.